Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 27, 2016

                                      No. 04-15-00630-CR

                                      Troy Stanley STAIR,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-0709-CR-B
                         The Honorable William Old, Judge Presiding


                                         ORDER

        The reporter’s record in this appeal was originally due April 18, 2016, but was not filed.
On April 21, 2016, Ms. Patricia Wagner requested an extension of time to file her portion of the
reporter’s record, which we granted, extending the deadline for filing the record to May 18,
2016. On May 18, 2016, Ms. Wagner requested a second extension for thirty days, which we
granted, extending the deadline for filing the record to June 20, 2016. On June 23, 2016, Ms.
Wagner filed a third notification of late record, requesting an additional thirty days to file the
record. By order dated June 30, 2016, we granted Ms. Wagner’s request, ordering Ms. Wagner
to file the reporter’s record by July 20, 2016. In our order, we advised Ms. Wagner that no
further extension of time will be considered or granted without written proof of extraordinary
circumstances.

        Despite our warning, Ms. Wagner filed a fourth notification of late record, requesting an
additional extension of time. In her notification of late record, Ms. Wagner indicated she has a
number of records she is working to complete and that she anticipates to start working on this
case on July 22, 2016. Ms. Wagner also notes the second volume of the reporter’s record will be
filed by another court reporter. We note that that volume has been filed as of May 23, 2016.
While we understand there are competing demands on a court reporter’s time, these demands
cannot justify such a lengthy delay and potential prejudice to appellant’s rights. If Ms. Wagner is
unable to perform all of her duties and complete a record in a timely manner, she must take
whatever steps are necessary, including requesting a substitute reporter or hiring competent
assistance, to file the record by the date ordered.
        Accordingly, we GRANT this request for an extension of time, and we ORDER court
reporter Patricia Wagner to file the reporter’s record in this court on or before August 26, 2016.
However, THIS IS THE FINAL EXTENSION OF TIME THAT WILL BE GRANTED.
Ms. Wagner is advised that if the record is not received by this date, we may order her to appear
and show cause why she should not be held in contempt. We further order the clerk of this court
to serve this order on court reporter Ms. Patricia Wagner by certified mail, return receipt
requested, and by first class United States mail. Because “[t]he trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed,” TEX. R. APP. P. 35.3(c),
we also ORDER the clerk of this court to serve a copy of this order on the trial court.




                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court